Citation Nr: 1146510	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-37 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than May 19, 2006, for the grant of additional separate service connection for a right bicep scar.

2.  Entitlement to an effective date earlier than May 19, 2006, for the grant of additional separate service connection for right hand weakness, due to right ulnar and median nerve neuropathy.   


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted service connection for scar, right bicep.  It is also on appeal from a November 2008 rating decision that granted service connection for right hand weakness, due to right ulnar and median nerve neuropathy.  The effective date for each grant of service connection was May 19, 2006, the date of receipt of the underlying claim. 


FINDINGS OF FACT

1.  The Veteran's claim that led to service connection for a right bicep scar was received on May 19, 2006; there was no earlier pending formal or informal claim indicating an intent to apply for service connection for this disability.

2.  The Veteran's claim that led to service connection for right hand weakness, due to right ulnar and median nerve neuropathy, was received on May 19, 2006; there was no earlier pending formal or informal claim indicating an intent to apply for service connection for this disability.


CONCLUSIONS OF LAW

1.  An effective date earlier than May 19, 2006, for the grant of additional separate service connection for a right bicep scar is not warranted.  38 U.S.C.A. §§ 5101(a) and 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2011).

2.  An effective date earlier than May 19, 2006, for the grant of additional separate service connection for right hand weakness, due to right ulnar and median nerve neuropathy, is not warranted.  38 U.S.C.A. §§ 5101(a) and 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

As the rating decisions on appeal granted service connection for a scar, right bicep, and right hand weakness, due to right ulnar and median nerve neuropathy, these claims are now substantiated.  Thus, the filing of notices of disagreement as to the effective dates assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353  to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the effective dates triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  See November 2008 and September 2009 statements of the case and headings "Pertinent Laws; Regulations; Rating Schedule Provisions." 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private medical records, as well as records from the Social Security Administration.  A VA examination could not result in the claimed earlier effective dates.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The effective date for the grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

A specific claim in the form prescribed by the Secretary of VA must be filed for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011).

The Veteran contends that he is entitled to effective dates in July 1997 or earlier.  See June 2007 and December 2008 Notices of Disagreement.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims for earlier effective dates.  

As noted above, the Veteran was discharged from service in March 1979.  In April 1979, the VA received the Veteran's initial application for compensation benefits, for residuals of a cut over the right bicep.  A rating decision in July 1979 granted service connection for postoperative residuals of a laceration of the right bicep, rated 10 percent (pursuant to 38 C.F.R. Part 4, Diagnostic Code 5305 for muscle injury), effective from March 31, 1979, the day following the Veteran's discharge from service.  Notice of the determination, and his appellate rights, were issued later that same month.  No appeal was taken from that determination, and it is final.  38 U.S.C. § 7105.  The Veteran filed a claim for an increased rating for the service-connected postoperative residuals of a laceration of the right bicep in February 1983 and July 1983.  A rating decision in September 1983 confirmed and continued the 10 percent rating under Diagnostic Code 5305.  Notice of the determination, and his appellate rights, were issued later that same month.  No appeal was taken from that determination, and it is final.  38 U.S.C. § 7105.  Thereafter, the Veteran again filed a claim for an increased rating for the right bicep disability in July 1990.  A rating decision in October 1990 denied the increased rating claim.  Notice of the determination, and his appellate rights, were issued later that same month.  While the Veteran submitted a notice of disagreement in December 1990 with the rating decision, and was issued a statement of the case in January 1991, he did not submit a substantive appeal.  As such, the October 1990 rating decision is final.  38 U.S.C. § 7105.  

In January 1997, the Veteran submitted a claim for "an increase in my S/C compensation for my upper arm condition."  A January 1998 rating decision denied an evaluation in excess of 10 percent for residuals of laceration of the right bicep.  VA informed the Veteran of this decision in January 1998 correspondence and he did not submit a notice of disagreement.  As such, that determination is final.  38 U.S.C. § 7105.  The RO again denied an increased evaluation for this disability, rated under Diagnostic Code 5305, in a final rating decision dated in August 2001.  Notice of the determination, and the Veteran's appellate rights, was issued in September 2001.

In correspondence received in March 2002, the Veteran's representative stated that the Veteran wanted to know about an examination for his arm condition.  She noted that he said he had filed for an increase in service connected arm condition shortly after a September 2001 denial.  The RO considered this a new claim, which led to an April 2003 rating decision which denied the increased rating claim.  No appeal was taken from that rating decision, and it is final.  38 U.S.C. § 7105.  The RO again denied an increased rating for the postoperative residuals of a laceration of the right bicep, rated under Diagnostic Code 5305, in a rating decision dated in February 2005.  No appeal was taken from that rating decision, and it is final.  38 U.S.C. § 7105.  

The Board's review of the claims file finds that it does not contain any correspondence or report of contact, received shortly after the Veteran was sent a September 2001 letter informing him of the August 2001 denial of an increased evaluation, that could be considered a claim for an increased evaluation.  38 U.S.C.A. § 5101; 38 C.F.R. § 3.155.  Thus, the Board finds that the Veteran does not have a pending formal or informal claim for an increased evaluation that could result in earlier effective dates.  

On May 19, 2006, the Veteran filed a claim for "an increase in my service connected injury to the flexor muscle of the right arm."  The February 2007 rating decision on appeal granted additional separate service connection for a scar, right bicep, and the November 2008 rating decision on appeal granted additional separate service connection for right hand weakness, due to right ulnar and median nerve neuropathy.  The effective date for each grant of service connection was May 19, 2006, the date of receipt of the underlying claim. 

As discussed above, at the time the Veteran submitted the May 2006 claim now on appeal, he did not have a pending formal or informal claim for an increased evaluation for his right arm, or for service connection for a right arm scar or right hand weakness.  

The pertinent regulations clearly state that the effective date of an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).  In this case, the date of receipt of the claim is clearly May 19, 2006.  

In reaching this decision, the Board is aware that in May and October 2008, a Decision Review Officer (DRO) proposed granting the Veteran an earlier effective date of March 31, 1979, for service connection and the 10 percent evaluation for right bicep scar, as well as service connection for right hand weakness due to right ulnar neuropathy, with a 10 percent evaluation, effective February 3, 1983.  However, in October 2008 the Director of the Compensation and Pension Service disagreed with the proposals and returned the file to the RO for corrective action.  Thus, the May and October 2008 DRO proposals may not be the basis for an earlier effective date for either disability.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims for an effective date earlier than May 19, 2006, for the grant of service connection for a right bicep scar, and an effective date earlier than May 19, 2006, for the grant of service connection for right hand weakness, due to right ulnar and median nerve neuropathy.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001). 



	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than May 19, 2006, for the grant of service connection for a right bicep scar is denied.

An effective date earlier than May 19, 2006, for the grant of service connection for right hand weakness, due to right ulnar and median nerve neuropathy, is denied.   



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


